Order entered June 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00209-CV

                     FLUOR INTERCONTINENTAL, INC., Appellant

                                               V.

                                 DAVID DAWSON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15340

                                           ORDER
       We GRANT appellant’s June 3, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than July 14, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE